Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “wherein the closure side wall includes at least one flute; and wherein the closure includes at least one tab opening formed in a lower end of the at least one flute adjacent a closure rim, wherein the at least on tab opening is disposed adjacent and in axial alignment with at least one locking tab” in claim 1, “wherein the first locking tab is configured such that it can pass axially through the first slot but not the second slot” in claim 6, and “wherein the first locking tab is configured such that it can pass axially through the first slot but not the second slot, and the second locking tab is configured such that it can pass axially through the second slot but not the first slot” in claim 11. The closest prior arts are Erxleben (US PN 6,196,423), Dejonge (US PN 8,584,902), and Pierson (US PN 5,520,30). The prior arts teach containers with dispensers and closure mechanisms. However, none of the prior arts teach the locking mechanisms disposed on the closures as recited in the independent claims. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-3, 6, 8-11, and 13-20 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Vishal Pancholi/Primary Examiner, Art Unit 3754